Case 1:18-cv-00302-RPM Document 46 Filed 02/08/19 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                          Senior District Judge Richard P. Matsch

Civil Action No. 18-cv-00302-RPM

CIVIL RIGHTS EDUCATION AND ENFORCEMENT CENTER,

       Plaintiff,

v.

UNITED STATES DEPARTMENT OF HOMELAND SECURITY and
UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT,

      Defendants.
______________________________________________________________________________

                   JOINT STATUS REPORT AND PROPOSED
                          PRODUCTION SCHEDULE
______________________________________________________________________________

         At the December 7, 2018, Status Conference, the Court ordered the parties to submit a

joint proposed order setting forth a production schedule covering the remaining documents

responsive to Plaintiff’s Immigration and Custom Enforcement (ICE) FOIA requests. The

parties have discussed a process by which production of the remaining documents responsive to

Plaintiff’s FOIA requests can be completed. The parties have agreed upon a framework for

aspects of that process and to submit remaining disagreements as set forth below.

       1.      The proposed schedule includes a framework that provides Plaintiff with

flexibility to prioritize and focus production of the remaining documents most important to it,

rather than adopting a set schedule that simply sets forth a timeline for review and production of

the remaining 60,000 documents. Accordingly, the parties anticipate that as additional
Case 1:18-cv-00302-RPM Document 46 Filed 02/08/19 USDC Colorado Page 2 of 8




production is completed modifications to the prioritization and process may be necessary, as part

of a continuing collaborative process.

       2.      Plaintiff has identified in order of priority the following 13 categories of

documents to which the process will apply:

               (1)    ICE Directive, “Assessment and Accommodations for Detainees
                      with Disabilities” (December 15, 2016). This directive is
                      mentioned in section 4.8 of ICE’s 2011 standards under the section
                      entitled “References” (this item, though not specifically mentioned
                      in any prior request, is believed by Plaintiff to be within the
                      requests referred to in item 4 of Schedule I).

               (2)    Policies and procedures that apply to detainees with disabilities
                      and accommodations therefor at Aurora and nationally. ECF
                      No. 17, Ex. 49, Req. 3; Ex. 61, Req. 1.

               (3)    Detainee Death Reviews for only three facilities. Id., Ex. 1,
                      Reqs. 16, 17; Ex. 27, Req. 25; Ex. 38, Req. 19.

               (4)    Policies, locations, and access procedures for videophones,
                      TTY/TTD machines, sign language interpreters, or other
                      accommodations to communication-impaired detainees at Aurora.
                      Id., Ex. 49, Reqs. 6-10.

               (5)    Documents identifying facilities that have video phones nationally.
                      Id., Ex. 61, Req. 3.

               (6)    Documents that show identity and qualifications of the ADA
                      Coordinator at Aurora. Id., Ex. 49, Req. 5.

               (7)    Documents sufficient to provide an inventory of current staffing of
                      medical personnel at Etowah and Aurora. Id., Ex. 27, Req. 7;
                      Ex. 38, Req. 7.

               (8)    Current policies and protocols about mental health care at Aurora.
                      Id., Ex. 38, Req. 5.

               (9)    Records or logs of denied requests for mental health services at
                      Aurora. Id., Ex. 38, Req. 8.




                                                 2
Case 1:18-cv-00302-RPM Document 46 Filed 02/08/19 USDC Colorado Page 3 of 8




               (10)    Documents or communications reflecting policies, procedures, and
                       staffing levels for providing of mental health services at Aurora.
                       Id., Ex. 38, Req. 11; Ex. 49, Req. 3.

               (11)    All field office reports on segregation of detainees at Aurora
                       pursuant to section 5.3 of DHS Directive 11065.1 from 2013 to the
                       present.

               (12)    Documents sufficient to inform CREEC of the total number of
                       detains at Aurora who are deaf/hard of hearing, blind/vision
                       impaired, epileptic, use a wheelchair or have diabetes, and records
                       or logs of dispositions of requests to accommodate same. Id.,
                       Ex. 38, Req. 22; Ex. 49, Reqs. 1 & 4.

               (13)    Records from field offices documenting cases of serious physical
                       or mental illness, requests to accommodate same, and disposition
                       thereof in accordance with 2011 Performance-Based National
                       Detention Standards 4.3 and 4 8. Id., Ex. 61, Req. 2.

       3.      The first step in the proposed process is to determine the number of pages that

may be responsive to each category. To do so, the parties will meet and confer to identify the

search terms to be used to retrieve responsive documents from the applicable data set or sets of

each category. The total pages for all categories is approximately 60,000 pages. To facilitate

this process, ICE FOIA will provide search-term recommendations to Plaintiff for each category,

to which Plaintiff may offer additional terms to ensure its satisfaction with the search.

       4.      ICE anticipates that once the search terms have been identified, page counts for

each category can be provided within 60 days. Ascertaining the page count for each category

will allow Plaintiff to choose one or more categories on which it wishes ICE FOIA to focus upon

first. If Plaintiff elects to focus only on several categories (rather than all 13), the document

search process for those categories can be completed within several weeks of the search term list

being finalized.




                                                  3
Case 1:18-cv-00302-RPM Document 46 Filed 02/08/19 USDC Colorado Page 4 of 8




       5.       After ICE FOIA performs all of the category-specific searches (which involves

use of Relativity, a software database search platform, and FOIAXpress, software designed to

process FOIA requests), Plaintiff will be able to select the order in which it wants ICE FOIA to

process the categories of documents. If the Relativity search results in the identification of a

large set of documents for a category, Plaintiff may recommend additional search terms be

employed to narrow the results. If an additional search still results in a large set of documents,

ICE FOIA is willing to sample those documents or Plaintiff can choose to focus on another

category. Once the sample documents are processed for release, Plaintiff can then elect (1) to

have ICE FOIA process the entire set of documents, (2) to request an additional search using

fewer search terms and have ICE FOIA produce the resulting number of documents, or (3) have

ICE FOIA focus instead on another category with fewer documents to reduce the necessary

processing time for release of the documents.

       6.       Subject to Plaintiff’s objections below, the iterative process outlined above would

be employed to complete review and production of documents responsive to the 13 categories

identified above. After Plaintiff identifies the order it would have the 13 categories of

documents produced, ICE FOIA proposes to focus the resources available to this case to review

and approve release of those documents on a rolling production basis. ICE FOIA notes that

functionality constraints with Relativity and FOIAXpress require that each discrete set of

documents to be processed and reviewed be loaded on only one platform at a time, i.e., Relativity

or FOIAXpress, which precludes simultaneous searching and processing of a particular

document set.




                                                 4
Case 1:18-cv-00302-RPM Document 46 Filed 02/08/19 USDC Colorado Page 5 of 8




       7.      The Defendants have been responding to Plaintiff’s FOIA requests in the

conventional manner used by other federal agencies but have also modified this standard process

to include electronic word searches and identifying publicly available information to expedite

Plaintiff’s requests. The Plaintiff disagrees with the Defendants’ standard process and schedule

in two significant particulars:

               a.      Plaintiff believes that the proposed word searches are unnecessary and not

                       even useful with respect to many of the specific documents and narrow

                       categories of documents in the Plaintiff’s prioritized list, including

                       specifically identified documents or specifically identified form

                       documents (items 1, 3, 6), policies and procedures applicable to specific

                       functions at Aurora (which would necessarily include those that apply

                       nationally) (items 2, 4, 8, 9, 10), and specific categories of documents as

                       prescribed by regulation or directive (category 11). These may be much

                       more efficiently located by simple inquiry to the facility involved, e.g.,

                       “what policies and procedures are available to you to inform matters

                       involving to detainees with disabilities?” If the Court agrees that a

                       reasonable search and review of some of the documents can be

                       accomplished without a time consuming electronic word search and

                       manual review of vast quantities of documents “hit” as a result of the

                       electronic search, Plaintiff requests the Court to set a reasonably prompt

                       deadline for completion of that processing and review for production.




                                                 5
Case 1:18-cv-00302-RPM Document 46 Filed 02/08/19 USDC Colorado Page 6 of 8




              b.      The Plaintiff objects to the mere commitment to “focus resources available

                      to this case” for their review and approval of disclosure of documents

                      located pursuant to the ICE FOIA electronic search and processing. The

                      Defendants have declared themselves able to review and approve 500

                      pages per month. Yet the Defendants’ responses to the Plaintiff’s request

                      and document production has been due for at least 21 months and most for

                      many more; yet less than 1,900 pages have been produced to date.

                      Plaintiff believes that in fairness, the Plaintiff is entitled to more than the

                      typical share of the Defendants’ resources in order to “make up” for the

                      past in which at least 10,000 pages should have produced but the result has

                      been less than 1,900. In any event, a deadline should be set. As to

                      documents that are determined to be subject to word search according to

                      the procedures above, Plaintiff requests the Court to impose a definite

                      schedule for review and production once the final number of pages for

                      each category is determined.

       8.     Additionally, Defendants’ undersigned counsel has discussed with ICE FOIA

ways that the production process can be streamlined and reports:

              a.      The agency counsel assigned to this case has already been assisting with

                      review of responsive documents to speed up production, a function she

                      does not normally perform, and ICE FOIA has assigned a staff member

                      with expertise in Relativity to assist on this case.




                                                 6
Case 1:18-cv-00302-RPM Document 46 Filed 02/08/19 USDC Colorado Page 7 of 8




               b.     Production has been ongoing. Since the last Status Conference, ICE FOIA

                      has produced approximately 1,000 pages of responsive documents related

                      to Plaintiff’s request for contracts related to the detention of aliens at

                      private detention centers. (Work on Plaintiff’s FOIA requests was

                      suspended during the month-long government shutdown.)

               c.     On February 7, 2019, ICE FOIA produced another set of 528 pages of

                      documents.

       9.      The parties will continue to collaborate on the process outlined above and

anticipate being able to provide a more refined production schedule at a further status conference

that should be scheduled at the February 15, 2019 Status Conference.

         Respectfully submitted this 8th day of February 2019,




                                                 7
Case 1:18-cv-00302-RPM Document 46 Filed 02/08/19 USDC Colorado Page 8 of 8




                                       JASON R. DUNN
                                       UNITED STATES ATTORNEY


 s/ Thomas B. Kelley                   s/ Mark S. Pestal
 Thomas B. Kelley                      Mark S. Pestal
 KILLMER LANE & NEWMAN, LLP            Assistant U.S. Attorney
 1543 Champa Street, Suite 400         Office of the United States Attorney
 Denver, Colorado 80202                1801 California Street, Suite 1600
 Telephone: (303) 571-1000             Denver, Colorado 80202
 Facsimile: (303) 571-1001             (303) 454-0100
 tkelley@kln-law.com                   mark.pestal@usdoj.gov

 Steven D. Zansberg
 Amber R. Gonzales                     Attorney for Defendants
 BALLARD SPAHR, LLP
 1225 Seventeenth Street, Suite 2300
 Denver, Colorado 80202
 Telephone: (303) 292-2400
 Facsimile: (303) 296-3956
 zansbergs@ballardspahr.com
 gonzalesa@ballardspahr.com

 Timothy P. Fox
 Elizabeth B. Jordan
 CIVIL RIGHTS EDUCATION AND
 ENFORCEMENT CENTER
 104 Broadway, Suite 400
 Denver, Colorado 80203
 tfox@creeclaw.org
 ejordan@creeclaw.org


 Attorneys for Plaintiff




                                        8
